Order entered January 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00931-CR
                                       No. 05-13-00932-CR

                       THOMAS ANTHONY FARINA, JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-35304-W, F10-35303-W

                                             ORDER
       Appellant’s brief is overdue in these appeals. Additionally, we note that none of the

boxes is checked on the trial court’s certification of appeal in cause no. 05-13-00931-CR (trial

court no. F10-35304-W).

       Accordingly, the Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708
(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

       We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order. The record shall contain a completed certification of appellant’s right to appeal in cause

no. 05-13-00931-CR. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 2013 WL 5220904 (Tex.

Crim. App. Sept. 18, 2013).

       The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    DAVID EVANS
                                                            JUSTICE